Citation Nr: 0108827	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for diverticulosis, 
status-post polypectomy for tubulovillous adenoma, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for multiple 
gastrointestinal problems other than service-connected 
diverticulosis, status-post polypectomy for tubulovillous 
adenoma, including bowel and bladder incontinence and colon 
problems.

3.  Entitlement to service connection for muscle wasting.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 RO decision which denied an 
increase in a 30 percent rating for diverticulosis, status-
post polypectomy for tubulovillous adenoma.  This matter also 
arises from a November 1999 RO decision which denied the 
veteran's claims of service connection for multiple 
gastrointestinal problems and muscle wasting. 


REMAND

The claims currently on appeal include a claim for an 
increased rating for diverticulosis as well as a claim for 
service connection for gastrointestinal complaints.  When 
rating the veteran's service-connected diverticulosis, 
status-post polypectomy, impairment from non-service-
connected conditions must be disregarded.  38 C.F.R. § 4.14.  
The last VA examination, conducted in April 2000, does not 
specify what gastrointestinal symptoms are attributable to 
his service-connected condition and what symptoms are not.  
As such, another VA examination must be conducted.  This new 
examination report should not only identify the nature and 
severity of any symptomatology related to his service-
connected diverticulosis, status-post polypectomy, but also 
provide an opinion as to the nature and etiology of any 
gastrointestinal conditions manifested by bowel and bladder 
incontinence and colon problems.  

With regard to the veteran's claim of service connection for 
muscle wasting, a VA examination is also warranted.  This 
examination should provide an opinion as to the existence and 
etiology of any muscle wasting. 

During the pendency of the appeal any outstanding medical 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required to assure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).



Additional matters 

(It is also noted that following the issuance of the last 
supplemental statement of the case (SSOC) with regard to the 
veteran's service connection claims, dated in May 2000, 
additional evidence was added to the record.  This additional 
evidence bears on the claims for service connection, which 
are currently in appellate status.  38 C.F.R. §§ 19.31, 
19.37(a).)

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records, 
relating to the veteran's 
gastrointestinal complaints and any 
muscle wasting. 

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
evaluate the nature, etiology, and 
severity of any gastrointestinal 
conditions.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following 
items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

With respect to the veteran's service 
connection claim: 

b.  State the diagnoses of all 
gastrointestinal disorders, including any 
manifested by bowel and bladder 
incontinence and/or colon problems.
 
c.  For each of the aforementioned 
disorders, state a medical opinion, based 
on the entire record, whether it is at 
least as likely as not that any 
gastrointestinal disorders are 
attributable to any disease or injury he 
had in service, or attributable or 
worsened by his service-connected 
diverticulosis, status-post polypectomy.

With respect to the veteran's increased 
rating claim:

d.  Does the veteran have partial 
obstruction manifested by delayed 
motility of barium meal and less frequent 
and less prolonged episodes of pain?

e.  Does the veteran have definite 
partial obstruction shown by X-rays with 
frequent and prolonged episodes of severe 
colic distention, nausea or vomiting, or 
following severe peritonitis, a ruptured 
appendix, perforated ulcer, or an 
operation with drainage?

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

4.  The veteran should be scheduled for a 
VA general medical examination to 
evaluate the nature and etiology of any 
muscle wasting.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following 
items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have muscle wasting? 
 
c.  A medical opinion should be provided, 
based on the entire record, whether it is 
at least as likely as not that any muscle 
wasting is attributable to disease or 
injury in service, or attributable or 
worsened by his service-connected 
diverticulosis, status-post polypectomy.

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should readjudicate the claims 
for an increased rating and for service 
connection.  The entire claims file must 
be reviewed prior to any adjudicatory 
action.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence, including all 
medical evidence and statements added to 
claims folder since the last statement of 
the case), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

